DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/22 and 7/22 have both been considered and placed of record.  The initialed copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 11, the claims recite the limitation "the electronic health and status data" in line 29 (claim 1) and line 14 (claim 11).  There is insufficient antecedent basis for this limitation in the claim.
Re claims 2-10 and 12-19, they are indefinite for depending on indefinite claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,270,243. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the claim is broader than patent claim 1 for excluding an input isolator as shown in table below.  Regarding the “battery pack connected to the power grid,” it is inherent feature in the claim because the claim deals with managing a power grid and the high-voltage battery.

17/688,590

1. A system for electrical grid management, risk-mitigation, and resilience, comprising:

a first computing device comprising a memory, a processor, and a non-volatile data storage device;

a second computing device comprising a memory, a processor, and a non-volatile data storage device;

a high-voltage battery pack connected to a power grid;




















a controller comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the first computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the first computing device to:

send a control signal to the high-voltage battery pack;

monitor high-voltage battery pack health and status data;

monitor health and status data about the power grid; and

transmit the monitored health and status data to an optimization engine; and

an optimization engine comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the second computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the second computing device to:

retrieve training data relating to the electrical grid and its components for a plurality of specified regions;

retrieve training data relating to the climate and weather for a plurality of specified regions;

retrieve training data relating to socio-economic factors for a plurality of specified regions;

retrieve training data relating to local behavior patterns for a plurality of specified regions;

use the training data for each of the specified regions in the plurality of specified regions to calculate an overall risk score for each specified region;


retrieve a status on the current energy demands for each of the specified regions in the plurality of specified regions;

receive the monitored health and status data from the controller;

use the overall risk scores and the current energy demands for each of the specified regions and the electronic health and status data from the controller to optimize the energy storage of the high-voltage battery pack; and 

send a control signal to the controller, the control signal causes the high-voltage battery pack to store more power, store less power, or maintain the current level of stored power.
11,270,243

1. A system for electrical grid management, risk-mitigation, and resilience, comprising:

a first computing device comprising a memory, a processor, and a non-volatile data storage device;

a second computing device comprising a memory, a processor, and a non-volatile data storage device;

a high-voltage battery pack;

an input isolator comprising power electronic components forming a circuit topography that cause the input isolator to:
receive a control signal from a controller;
connect to an AC grid;
receive AC power from the AC grid;
convert the AC power to DC power using an AC-DC power converter;
store the DC power in the high-voltage battery pack;
convert the DC power in the high-voltage battery pack to AC power using an DC-AC power converter;
provide the converted AC power to the AC grid; and
provide electrical isolation between the AC grid and DC connected internal components;

a controller comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the first computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the first computing device to:

send a control signal to the input isolator;


monitor high-voltage battery pack health and status data;

monitor power electronic health and status data; and

transmit and receive electronic health and status data, to an optimization core; and

an optimization core comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the second computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the second computing device to: 

retrieve training data relating to the electrical grid and its components for a plurality of specified regions; 

retrieve training data relating to the climate and weather for a plurality of specified regions; 

retrieve training data relating to socio-economic factors for a plurality of specified regions; 

retrieve training data relating to local behavior patterns for a plurality of specified regions; 

use the training data for each of the specified regions in the plurality of specified regions to calculate an overall risk score for each specified region; 


retrieve a status on the current energy demands for each of the specified regions in the plurality of specified regions; 

receive electronic health and status data from the controller; 

use the overall risk scores and the current energy demands for each of the specified regions and the electronic health and status data from the controller to optimize the energy storage of the high-voltage battery pack; and 

send a control signal to the controller, the control signal causes the high-voltage battery pack to store more DC power, store less DC power, or maintain the current level of DC power.



	Re claims 2-10, they are similar to patent claims 2-10 respectively.
Re claim 11, the claim is narrower than patent claim 1 for including the limitations “the high-voltage battery pack connected to the power grid” and “receiving health and status data about the power grid” (see below).  Regarding the “battery pack connected to the power grid,” it is inherent feature in the claim because the claim deals with managing a power grid and the high-voltage battery.  Regarding “receiving health and status data about the power grid,” it would have been obvious to ascertain the health and status of the grid because the grid is the main source of delivering power and should the grid fails, it would affect the entire system.



17/688,590

11. A method for electrical grid management, risk-mitigation, and resilience, comprising the steps of:

retrieving training data relating to the electrical grid and its components for a plurality of specified regions;

retrieving training data relating to the climate and weather for a plurality of specified regions;

retrieving training data relating to socio-economic factors for a plurality of specified regions;

retrieving training data relating to local behavior patterns for a plurality of specified regions;

using the training data for each of the specified regions in the plurality of specified regions to calculate an overall risk score for each specified region;

retrieving a status on the current energy demands for each of the specified regions in the plurality of specified regions;

receiving health and status data about a high-voltage battery pack connected to a power grid;

receiving health and status data about the power grid;

using the overall risk scores and the current energy demands for each of the specified regions and the electronic health and status data about a high-voltage battery pack to optimize the energy storage of the high-voltage battery pack; and

sending a control signal, the control signal causing the high-voltage battery pack to store more DC power, store less DC power, or maintain the current level of DC power.
11,270,243

11. A method for electrical grid management, risk-mitigation, and resilience, comprising the steps of: 

retrieving training data relating to the electrical grid and its components for a plurality of specified regions; 

retrieving training data relating to the climate and weather for a plurality of specified regions; 

retrieving training data relating to socio-economic factors for a plurality of specified regions; 

retrieving training data relating to local behavior patterns for a plurality of specified regions; 

using the training data for each of the specified regions in the plurality of specified regions to calculate an overall risk score for each specified region;

retrieving a status on the current energy demands for each of the specified regions in the plurality of specified regions; 

receiving electronic health and status data about a high-voltage battery pack;





using the overall risk scores and the current energy demands for each of the specified regions and the electronic health and status data about a high-voltage battery pack to optimize the energy storage of the high-voltage battery pack; and

sending a control signal, the control signal causing the high-voltage battery pack to store more DC power, store less DC power, or maintain the current level of DC power.


	
Re claims 12-19, they are similar to patent claims 12-19 respectively.


Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087